Citation Nr: 1442433	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral foot fungus.  

2.  Entitlement to service connection for bilateral foot fungus.  

3.  Entitlement to service connection for right hand/fingers injury.  

4.  Entitlement to service connection for hypertension, to include as due to posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for right upper extremity peripheral neuropathy.  

6.  Entitlement to service connection for left upper extremity peripheral neuropathy.  

7.  Entitlement to service connection for right lower extremity peripheral neuropathy.  

8.  Entitlement to service connection for left lower extremity peripheral neuropathy.  

9.  Entitlement to a higher initial rating in excess of 30 percent for PTSD.  

10.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In the July 2006 rating decision, the RO granted service connection for PTSD with a 30 percent disability rating, effective September 13, 2005, granted service connection for bilateral hearing loss with a noncompensable rating, effective November 10, 2005, and denied service connection for bilateral foot fungus, right hand injury, and hypertension.  The Veteran perfected an appeal of each issue in a July 2008 VA Form 9.  

The Veteran provided testimony regarding these issues during a hearing before the Board in July 2014.  A transcript is of record.  

The Board notes that the issue of service connection for bilateral foot fungus was first denied in an unappealed December 1970 rating decision.  Regardless of the RO's actions in the July 2006 rating decision, the Board must initially determine whether new and material evidence has been submitted to reopen the issue of whether service connection is warranted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In the July 2014 rating decision, the RO denied service connection for peripheral neuropathy of the right and left upper extremities and right and left lower extremities.  The Veteran submitted a notice of disagreement that same month; however, a statement of the case has not yet been issued. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for ischemic heart disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for bilateral foot fungus, right hand injury, hypertension, and peripheral neuropathy of the upper and lower extremities as well entitlement to a higher initial rating for PTSD and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In December 1970, service connection for bilateral foot fungus was denied in an unappealed rating decision; a notice of disagreement or additional evidence was not received within one year of that decision.

2.  Evidence received more than a year after the December 1970 rating decision is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for bilateral foot fungus.


CONCLUSIONS OF LAW

1.  The December 1970 rating decision that denied the claim for service connection for bilateral foot fungus is final.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  The evidence received since the December 1970 rating decision is new and material and sufficient to reopen the claim for service connection for bilateral foot fungus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is reopening the claim for service connection for bilateral foot fungus, the issue on appeal is substantiated, and there are no further VCAA duties with regard to that issue.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Generally, a claim that has been finally denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection for bilateral foot fungus was denied in a December 1970 rating decision on the basis that the record did not demonstrate a current disability.  The Veteran did not submit a notice of disagreement or any new evidence within one year of that decision.  The next relevant evidence or statement was submitted in connection with the current claim filed in 2005.  Therefore, the December 1970 decision on the claim became final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. 
§§ 3.104, 3.156(b), 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c) (2011)).    

At the time of the December 1970 rating decision, the evidence of record did not include a current diagnosis of a bilateral foot fungus disability.  Since that decision, VA treatment records include bilateral foot diagnoses including tinea pedis and dermatophytosis.  Moreover, the Veteran has reported that he has had the same symptoms off and on since service.  

The above-described evidence is new in that it was not previously of record.  It pertains to a basis for the prior denial, namely that the Veteran has a currently diagnosed bilateral foot disability.  In addition, it raises a reasonable possibility of substantiating the claim as it triggered VA's duty to get an examination.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see 38 U.S.C.A. § 5103A(d) (West 2002) (VA's duty to provide an examination in a service connection claim is triggered when there is competent evidence of a current disability and that it might be related to service, but the evidence is insufficient to decide the claim).  Based on the forgoing, the claim is reopened.





ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for bilateral foot fungus is granted.  


REMAND

During the Board hearing, the Veteran reported that he received treatment for bilateral foot fungus and a right hand injury during service, including aboard the Army-Navy Mobile Riverine Force, otherwise known as the Apple.  He requested that an attempt be made to determine whether there are any outstanding service treatment records associated with that facility.  In light of this information and as a search for such records has not yet been accomplished, a remand is necessary.  

In addition, the Veteran has reported consistently that he has received regular VA treatment for his PTSD since 2005.  However, a review of the evidence reveals significant gaps between VA treatment notes of record, including from 2006 to 2008.  Therefore, upon remand, the Board requests that all outstanding records of ongoing VA treatment since 2005 be obtained and associated with the virtual file.  

The Board notes that a VA examination regarding the bilateral foot fungus claim was provided in July 2012.  However, the etiology opinion provided is inadequate as it relies solely on a lack of evidence demonstrating a diagnosis during or immediately following service and does not consider the Veteran's statements regarding the in-service onset and treatment of foot symptoms.  The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  Therefore, a new VA examination is required.  

Finally, if any evidence is obtained demonstrating a worsening of PTSD or bilateral hearing loss symptomatology, a new VA examination should be provided.  

As noted above, the Veteran filed a timely notice of disagreement with a July 2014 rating decision, which denied service connection for peripheral neuropathy of the upper and lower extremities.  A statement of the case has not been issued as it relates to these issues.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  The appropriate steps should be taken to obtain service treatment records from the Army-Navy Mobile Riverine Force, otherwise known as the Apple.  All relevant sources, including the Joint Service Records Research Center (JSRRC), must be searched according to the procedures outlined in 38 C.F.R. § 3.159 (2013).  

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified physician to determine whether any current foot disability is related to service.  

The claims folder, including this remand and all evidence in the virtual folders, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 
The examiner is requested to list all current foot disabilities, and should specifically state whether the Veteran has or has had foot fungus since 2005.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current foot disability, to include tinea pedis and dermatophytosis, had onset in service or is otherwise related to a disease or injury in service, including the reported episodes of foot fungus during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  If any evidence of worsening PTSD or hearing loss symptomatology is obtained, provide the Veteran with a new VA examination with a qualified examiner to determine the current severity of the disability.  

5.  Issue an SOC on the issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremity and the right and left lower extremity, decided in the July 2014 rating decision.  The issues should be certified to the Board only if a timely substantive appeal is received.

6.  The agency of original jurisdiction (AOJ) should review the examination report(s) to ensure that it contains the information, opinions, and rationales requested in this remand.

7.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


